Case 0:20-cv-60416-RS Document 1-21 Entered on FLSD Docket 02/26/2020 Page 1 of 13




                   EXHIBIT 19
Case 0:20-cv-60416-RS Document 1-21 Entered on FLSD Docket 02/26/2020 Page 2 of 13
This is Google's cache of https://blog.cryptron.ch/?tag=safe-links. It is a snapshot of the page as it appeared on Sep 28, 2019 21:31:54 GMT. The
current page could have changed in the meantime. Learn more.

Full version     Text-only version     View source
Tip: To quickly find your search term on this page, press Ctrl+F or ⌘-F (Mac) and use the find bar.




       CRYPTRON Security GmbH – Blog




       Schlagwort: Safe Links


       Security analysis of Microsoft Of ce 365 Advanced
       Threat Protection (ATP)
       Abstract


       Microsoft Office 365 Advanced Threat Protection (ATP) is a cloud-based email filtering service that
       helps protect your organization against unknown malware and viruses by providing robust zero-day
       protection and includes features to safeguard your organization from harmful links in real-time.
       Microsoft ATP has rich reporting and URL trace capabilities that give administrators insight into the
       kind of attacks happening in your organization. Unkown or sophisticated attacks could be addressed
       in different ways. ATP safe links protect an environment when users click malicious links. ATP safe
       attachments protect against unsafe attachments and this security feature are offered as part of
       Office 365.


       This report gives an introduction of the summary audit results of the content-filter checks and
       some bypass techniques for Microsoft ATP safe links feature in Office 365.




                                Architecture of Microsoft Office 365 Advanced Threat Protection ATP safe links



       The security experts of CRYPTRON Security has been contracted to conduct a security audit during
Case 0:20-cv-60416-RS Document 1-21 Entered on FLSD Docket 02/26/2020 Page 3 of 13
   the PoC period against Microsoft Advanced Threat Protection (ATP) in Office 365. The security audit
   with main-focus on ATP safe links research was published in 2018 including an audit summary
   report. (not public)


   The security experts of CRYPTRON Security simulated an external targeted attacker. All security test
   realized undercontrolled conditions in the CRYPTRON Security Research Labs. The goal of this audit
   was:


     Testing the ATP safe link & safe attachment service on Windows 10 with Outlook 2016
     Quick ATP content-filter checks with new malware samples (e.g. ThunderShell, PoshC2)
     Identifying if a remote attacker could bypass the safe links & safe attachment feature
     Identifying other vulnerabilities and OWASP Top 10


   During this analysis the security experts of CRYPTRON Security discovered different ways to
   bypass Advanced Threat Protection (ATP) and Microsoft Safe Links in Office 365.


   Please note that this Blogpost documenting the current situation. The discovery of new
   vulnerabilities can lead to a different situation in only few weeks. Information about Microsoft
   Advanced Threat Protection (ATP) and Safe Links are also reported in this post.




   Summary content- lter checks in Microsoft O                              ce 365 with ATP

   Microsoft Office 365 Advanced Threat Protection (ATP) is a cloud-based email filtering service that
   helps protect an organization against unknown malware and viruses by providing robust zero-day
   protection, and includes features to safeguard your organization from harmful links in real-time.
   ATP has rich reporting and URL trace capabilities that give administrators insight into the kind
   ofattacks happening in your organization.


   In an Office 365 ATP filtering-only scenario, ATP provides cloud-based email protection for your
   on-premises Exchange Server 2013 / 2016 environment, legacy Exchange Server versions, or any
   other on-premises SMTP email solution. In a hybrid deployment, ATP can be configured to protect
   your messaging environment and control mail routing when you have a mix of on-premises and
   cloud mailboxes with Exchange Online Protection for inbound email filtering.


   Advanced Threat Protection (APT) across Windows 10 and Office on YouTube
Case 0:20-cv-60416-RS Document 1-21 Entered on FLSD Docket 02/26/2020 Page 4 of 13




    Explore the security across your email and endpoints with the unified ATP (Advanced Threat Protection) experience across
                     Office and Windows. See the spectrum of defense’s across known and unknown attacks.


   This content-filter line-up gives a short overview about the security robustness in Office 365 with
   ATP and sending basically malicious attachments. The content-filter Check was done in 2018 –
   overall severity of each finding is an evaluation of likelihood and system or business impact.


   Majoritarian of malware was blocked by Antivirus or ATP filter mechanisms in Office 365.




                                                   Microsoft ATP filter check




                                        Microsoft APT filter check with new attack tools



   The ThunderShell attack framework was developed for penetration testing reasons and it is basedin
Case 0:20-cv-60416-RS Document 1-21 Entered on FLSD Docket 02/26/2020 Page 5 of 13
   Python. It uses a Redis server for HTTPS communication between the implantand the server and
   PowerShell for execution of the implant on the target clientand any other malicious scripts. The
   main advantage is that ThunderShell supports certificate pinning for bypassing security products
   that perform traffic inspection. A similar tool that uses HTTPS as a communication protocoland
   PowerShell is called PoshC2 – also integral part of this audit. Both tools are using RC4 stream cipher
   encryption to obfuscate the client and command and control (C&C) server communication.


   This screenshot demonstrate a remote shell on the test-client with ThunderShell during the this
   security research. The ps command is used to provide information about the currently running
   processes, including their process identification numbers (PIDs).




                                      ThunderShell remote shell ps command




   Security analysis of Microsoft Safe Links in O                            ce 365 with ATP

   This section explain security analysis on the Safe Links feature of Microsoft Office 365 Advanced
   Threat Protection (ATP). Different attack vectors will be illustrated.


                                                        ATP’s Safe Links feature proactively protects
                                                        your users from malicious hyperlinks in a
                                                        message. The protection remains every time
    ATP Safe Links
                                                        they click the link, as malicious links are
                                                        dynamically blocked while good links can be
                                                        accessed.

                                                        Safe Attachments protects against unknown
                                                        malware and viruses, and provides zero-day
                                                        protection to safeguard your messaging system.
                                                        All messages and attachments that don’t have a
    ATP Safe                                            known virus/malware signature are routed to a
    Attachments                                         special environment where ATP uses a variety
                                                        of machine learning and analysis techniques to
                                                        detect malicious intent. If no suspicious activity
Case 0:20-cv-60416-RS Document 1-21 Entered on FLSD Docket 02/26/2020 Page 6 of 13
                                                           is detected, the message is released for delivery
                                                           to the mailbox.


   The goal of ATP safe links is to rewrite all URL’s in email to a Microsoft URL classification service, at
   the time of user-clicks it’s possible to reclassify a URL. This method is preferred as spammers more
   often replace the phishing URL’s site content after a message is being scanned, hence there is a need
   of reclassification later.


      „For messsage in HTML – ATP Safe links identifies any links that uses the HREF
      attribute. For messages in plain text – ATP Safe Links uses custom logic to
      identifiy any text resembling a URL.“

      — Source: www.microsoft.com


   Replacing simple direct links in an email client like Outlook 2016 with links that are almost more
   than 300 characters long (!), seriously impacts the readability of plain text messages. Most of the
   emailmailing lists for professional administrators are sending there emails in plaintext format.


   For example:




                                     Incoming plain text email with ATP Safe Links




   Microsoft ATP Safe Links – PoC bypass with script tags

   Microsoft Safe Links technology was recently launched by Microsoft through Office 365. The goal of
   this technology is to rewrite all URL’s in email to a URL classification service, at the time of user-
   clicks it’s possible to reclassify a URL. This method is preferred as spammers more often replace the
   phishing URL’s site content after a message is being scanned.


   This method should work currently in all email clients- from the web mail to mobile app on the
   smartphone. However, replacing a URL in HTML as text is difficult.


   Bypassing Microsoft ATP Safe Links – PoC <a> tag example:




       <a x=”>” href=”https://www.cryptron.ch”>click me</a>
Case 0:20-cv-60416-RS Document 1-21 Entered on FLSD Docket 02/26/2020 Page 7 of 13
   This method to bypass ATP Safe Links should work correctly in all email clients. From the web mail
   to your iPhone’s Mail app. However, replacing a URL in HTML as text is difficult. Another
   demonstration to bypass ATP Safe Links is to use a <form> tag. Maybe it not work in all email
   clients.


   Bypassing Microsoft ATP Safe Links – PoC<form> tag example:




        <form action= "https:/github.com/mattias-ohlsson/eicar-standard-antivirus-test-
       files/blob/master/eicar-standard-antivirus-test-file-adobe-acrobat-javascript-alert.pdf">
       <input value="Please, click me"></form>




                   Microsoft ATP Safe Links not detect malicious URL to malformed PDF with EICAR string




                                       Link execution and download malformed PDF
Case 0:20-cv-60416-RS Document 1-21 Entered on FLSD Docket 02/26/2020 Page 8 of 13




                                      Open malformed PDF with javascript alert




                                 Open PDF in Chrome with reflected EICAR STRING




   Microsoft ATP Safe Links – PoC bypass with *.htaccess

   The .htaccess (hypertext access) is the default name of Apache’s directory level configuration file. It
   provides the ability to customize configuration directives defined in the main configuration file.
   With the .htaccess bypass technique, an attacker could simply block or redirect requests from the
   Microsoft ATP Safe Links service infrastructure.


   Microsoft makes the ATP Safe Link IP ranges available online. An attacker needs only to block those
   IP ranges on the webserver with .htacess rules. These facilites include basic redirect functionality for
   instance if a 404 file not found error occurs or for more advanced functions. The following Microsoft
   data center IP addresses are used by Microsoft Exchange Online Protection (EOP) and Advanced
   Threat Protection (ATP) services lik Safe Links.
Case 0:20-cv-60416-RS Document 1-21 Entered on FLSD Docket 02/26/2020 Page 9 of 13




                          Microsoft Exchange Online and Advanced Threat Protection IP range




   Microsoft ATP Safe Links – PoC bypass with Google redirect
   parameter

   A new phishing attack against Microsoft Office 365 customers uses Google’s App Engine website to
   redirect email victims to download malicous files. Interesting for an attacker because this attack
   vector takes advantage of the trust level in Google’s server to bypass ATP Safe Links filters. Security
   researcher and OWASP named it invalidated open redirect vulnerability.


   There are multiple versions of the attack that use the same vulnerability but in this example, the
   victim received an incident email with a bit.ly (shorted-URL) to download a malforemd document.
   The URL redirects the victim to one of a few know malware or phishing websites or an information
   landing page from Google.


   We will walk through the bypass techniques and the first level of misdirection is a well-know attack
   scenario. By replacing the URL with a bit.ly link to keep the victim to click on it. E-Mail filters are not
   fooled and will resolve basically URL-shortened links to find the target website. This attack method
   helps to bypass Microsoft ATP Safe Links.
Case 0:20-cv-60416-RS Document 1-21 Entered on FLSD Docket 02/26/2020 Page 10 of 13




                              Incoming Phishing email with URL-shortened link from bit.ly



    The first part of the URL takes advantage of Google’s trust in it’s own domain when redirecting
    URLs from the search engine. For example if an attacker types in the browser the URL:




        https://www.google.com/url?sa=D&q=https://www.cryptron.ch




    Google redirects to whatever URL if a user puts in the „q=“ parameter because attackers use this
    method to hide malicious website behind the trusted Google domain. Google responed by stopping
    the user with this message




                                      Google redirect notice for www.cryptron.ch



    However, if a user redirecting to a Google website there is no warning message. Therefore the URL
    https://www.google.com/url?sa=D&q=https://www.cryptron.ch flashes some seconds in the
    browser and then continues automatically. The attacker is basically taking advantage of Google’s
    trust level and domain.


    This section demonstrates another example but this time with a malicious link to malware. Of
    course an attacker can rename the malformed file eicar-standard-antivirus-the-file-adobe-
    acrobate-javascript-alert.pdf for hiding filenames on the attacker webserver. This method raises also
    the possibility to bypass ATP Safe Links and infect coprate users with Spear-Phishing attacks.
Case 0:20-cv-60416-RS Document 1-21 Entered on FLSD Docket 02/26/2020 Page 11 of 13

        https://www.google.com/url?sa=D&q=https://www.cryptron.ch/eicar-standard-antivirus-test-
       file-adobe-acrobate-javascript-alert.pdf




                             Google redirect notice to malicious website with malformed PDF




    ATP Safe Links – PoC bypass with Google App Engine

    Google App Engine often referred to as GAE or simply Google App Engine is a web framework and
    cloud computing platform for devloping and hosting web applications in Google-managed data
    centers. Applications are sandboxed and run across multiple servers. Google App Engine offers
    automatic scaling for web applications – as the number of requets increases for an application
    Google’s App Engine automatically allocates more ressource for the web application to handle the
    additional demand.


    This screenshot demonstrates an ATP Safe Links bypass method with Google App Engine:




                                   Google App Engine URL with Javascript payload



    This open redirect vulnerability to bypass ATP Safe Links takes advantage of a website that takes
    redirect-links as a URL parameter but does not validate it before forwarding to the user. Many
    websites use redirect-links as a URL parameter and there is nothing inherently wrong with that. For
    example website gated content and Single Sign On (SSO) use this mechansim often with XML SOAP
    requets. It becomes a vulnerability once the website does not check the validity of the URL
    parameter and send the corporate user to a malicious website ormalfrmed file. Also drive by
    infection vectors are possibe with this method.


    Unfortuately, Google’s App Engine does not „check“ the URL and the re-direct path – an attacker
    can put any link after „logout?continue=“ in the attack URL:




        https://www.google.com/url?
       sa=D&q=https://appengine.google.com/_ah/logout%3Fcontinue%3Dhttp://malicious-
       url.com/compliance.php%3Fmn%3D68720339




    Google App Engine does not verify this link and redirect any user to the malicious website. The
Case 0:20-cv-60416-RS Document 1-21 Entered on FLSD Docket 02/26/2020 Page 12 of 13
    embedded URL with compliance.php downloads an encrypted Javascript file called
    „compliant_details.js“ that by default open the browser and execute the script locally on the system
    of the victim. To evade predictive and static analysis it builds own functions and variables on the fly
    – the Javascript script file contact an external webserver farm to download a TXT file containing
    binary code for executing with Wscript.exe on Microsoft Windows. An attack sample for macOS
    Mojave (Release 10.14.) are in progress.




                    Malicious file from compliance.php script with encrypted Javascript (attack) payload




    Conclusion

    An organization keeps an archive of business emails going back over a decade. Emails are important
    for record keeping especially true for public institutions.


    Microsoft ATP Safe Links service relies on Microsoft servers continusously running to scan and
    translate clicked URLs from millions of users. If Microsoft ever discontinues this service all of this
    Links in the email archives will become completely unsuable. Links in emails themselves may not
    even contain all the information in the original URL – the original destination may not even be able
    to be deciphreable in the future. That does not make sense for record-keeping approach.


    The European Union will start to enforce the General Data Protection Regulation (GDPR) since May
    2018. In term of content, the EU GDPR leads to various key innovations such as the „right to forget“,
    whereby data subjects can have their data breaches. New are that companies that violate the GDPR
    rules can be sanctioned with a maxium fine of 20 million euros or 4 percent of the annual turnover.


    This secnario in Microsoft ATP Safe Links for Office 365 appears to suggest that the organization
    will receive reports with individually identifying information about every link clicked by every email
    user in the Cloud. Surely, there are some tradeoff’s between privacy and security but this seems at
    least, like a significant movment away from the norms of privacy that employees currently expect –
    in addition, Microsoft ATP Safe Links can be bypassed with technical methods as described in this
    blog.


    References:
    https://docs.microsoft.com/en-us/office365/securitycompliance/atp-safe-links
    https://docs.microsoft.com/en-us/office365/securitycompliance/office-365-atp
    https://technet.microsoft.com/de-de/library/jj723119(v=exchg.150).aspx
    https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX%3A32016R0679
Case 0:20-cv-60416-RS Document 1-21 Entered on FLSD Docket 02/26/2020 Page 13 of 13
    https://www.edoeb.admin.ch/edoeb/en/home.html
    http://www.wave16.com/2016/04/where-are-my-office-365-services-located_29.html
    https://docs.microsoft.com/de-ch/office365/enterprise/urls-and-ip-address-ranges?
    redirectSourcePath=%252fde-de%252farticle%252fURLs-und-IP-Adressbereiche-von-Office-
    365-8548a211-3fe7-47cb-abb1-355ea5aa88a2
    https://www.owasp.org/index.php/Unvalidated_Redirects_and_Forwards_Cheat_Sheet
    https://httpd.apache.org/docs/2.4/howto/htaccess.html
    https://stackoverflow.com/questions/1020368/how-can-i-hide-or-encrypt-javascript-code
    https://stackoverflow.com/questions/10916284/how-to-encrypt-decrypt-data-in-php




    Dezember 12, 2018      ATP, Exchagne Online, Google App Engine, Hacking, Microsoft, Office 365, Open redirect, OWASP,
    phishing, Safe Links    Schreibe einen Kommentar




    CRYPTRON Security GmbH – Blog
